 



Exhibit 10.1
EXECUTION VERSION
SECOND AMENDMENT TO CREDIT AGREEMENT
     SECOND AMENDMENT dated as of April 28, 2008 (this “Second Amendment”) among
VERIFONE INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”),
VERIFONE, INC., a Delaware corporation (the “Borrower”), the Lenders party or
consenting hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) to the Credit Agreement (as defined
below).
     Holdings, the Borrower, the banks and other lending institutions from time
to time party thereto (each a “Lender” and, collectively, the “Lenders”), the
Administrative Agent, JPMorgan Chase Bank, N.A., as Swing Line Lender and as an
L/C Issuer, Bank Leumi USA and Wells Fargo Bank, N.A., as Co-Documentation
Agents, and Lehman Commercial Paper Inc., as Syndication Agent, are parties to a
Credit Agreement dated as of October 31, 2006, as amended by a First Amendment
dated as of January 25, 2008 (the “Credit Agreement”; terms used herein without
definition which are defined in the Credit Agreement being used herein as
therein defined). Holdings and the Borrower have requested that the Required
Lenders agree to certain amendments to the Credit Agreement, and each of the
Lenders party or consenting hereto (which Lenders collectively constitute the
Required Lenders), have agreed, subject to the terms and conditions set forth
herein, to amend the Credit Agreement as herein provided. Accordingly, Holdings,
the Borrower and the Lenders party or consenting hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Unless otherwise defined herein, capitalized
terms defined in the Credit Agreement or in Section 2.01(a) of this Second
Amendment have the same meanings when used in this Second Amendment. The
following additional terms, as used herein, have the following respective
meanings:
     “Consenting Lender” means each Lender that consents to this Second
Amendment as evidenced by the receipt by Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel to the Administrative Agent, of an executed counterpart
signature page evidencing such Lender’s consent and agreement to this Second
Amendment from such Lender prior to 12:00 noon (local time in New York City) on
April 28, 2008.
     “Second Amendment Fee” has the meaning set forth in Section 3.01(e) of this
Second Amendment.
ARTICLE II
AMENDMENTS TO THE CREDIT AGREEMENT
     Section 2.01 Amendments to Article I of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     (a) Clause (a) of the definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby amended by inserting the following pricing grid
for Revolving Loans in lieu of the existing pricing grid:

                          Applicable Margin for Revolving Loans     Pricing
Level   Total Leverage Ratio   Eurodollar Rate   Base Rate
1
  ³ 3.00:1     2.250 %     1.250 %
2
  < 3.00:1 but ³ 2.50:1     2.125 %     1.125 %
3
  < 2.50:1     2.000 %     1.000 %

     (b) Clause (b) of the definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby amended to read in full as follows:
     “(b) With respect to Term B Loans, 2.75% if such Loans are Eurodollar Loans
and 1.75% if such Loans are Base Rate Loans.”
     (c) Clause (c) of the definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby amended by inserting the following pricing grid
for Commitment Fees and L/C Fees in lieu of the existing pricing grid:

                          Commitment Fee and L/C Fee     Pricing Level   Total
Leverage Ratio   Commitment Fee   L/C Fee
1
  ³ 3.00:1     0.5000 %     2.250 %
2
  < 3.00:1 but ³ 2.50:1     0.4750 %     2.125 %
3
  < 2.50:1     0.4250 %     2.000 %

     (d) The definition of “Restated Financials” is hereby amended by inserting
“the consequences of” prior to “the Earnings Restatements for the applicable
periods.”
     Section 2.02 Amendment to Article II of the Credit Agreement. The proviso
to Section 2.09(b)(ii) of the Credit Agreement is hereby amended by inserting
“August 10, 2008” in lieu of “May 10, 2008”.
     Section 2.03 Amendments to Article VI of the Credit Agreement.
     (a) Section 6.01(a) of the Credit Agreement is hereby amended to read in
full as follows:
     “(a) Annual Financial Statements. As soon as available, and in any event
(i) within 90 days after the end of each fiscal year of Parent Holdings
(commencing with the fiscal year ended October 31, 2006 but other than the
fiscal year ended October 31, 2007)

- 2 -



--------------------------------------------------------------------------------



 



and (ii) by July 31, 2008 with respect to the fiscal year ended October 31,
2007, a consolidated balance sheet of Parent Holdings and its Consolidated
Subsidiaries, as of the end of such fiscal year, and the related consolidated
statement of operations and retained earnings and consolidated statement of cash
flows for such fiscal year, setting forth in comparative form consolidated
figures for the preceding fiscal year, all such financial statements to be in
reasonable form and detail and audited by Parent Holdings’ registered
independent public accounting firm and accompanied by an opinion of such firm
(which shall not be qualified or limited in any material respect) to the effect
that such consolidated financial statements have been prepared in accordance
with GAAP and present fairly in all material respects the consolidated financial
position and consolidated results of operations and cash flows of Parent
Holdings and its Consolidated Subsidiaries in accordance with GAAP consistently
applied (except for changes with which such accountants concur).”
     (b) Section 6.01(b) of the Credit Agreement is hereby amended to read in
full as follows:
     “(b) Quarterly Financial Statements. As soon as available, and in any event
(i) within 45 days after the end of each of the first three fiscal quarters in
each fiscal year of Parent Holdings (commencing with fiscal quarter ended
January 31, 2007 but other than the Affected Quarters and the fiscal quarter
ended January 31, 2008 and the fiscal quarter ending April 30, 2008) and (ii) by
July 31, 2008 with respect to the Affected Quarters and the fiscal quarters
ended January 31, 2008 and the fiscal quarter ending April 30, 2008, a
consolidated balance sheet of Parent Holdings and its Consolidated Subsidiaries
as of the end of such fiscal quarter, together with related consolidated
statement of operations and retained earnings and consolidated statement of cash
flows for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in comparative form consolidated figures for the corresponding
periods of the preceding fiscal year, all such financial statements to be in
form and detail and reasonably acceptable to the Administrative Agent, and
accompanied by a certificate of the chief financial officer of Parent Holdings
to the effect that such quarterly financial statements have been prepared in
accordance with GAAP and present fairly in all material respects the
consolidated financial position and consolidated results of operations and cash
flows of Parent Holdings and its Consolidated Subsidiaries in accordance with
GAAP consistently applied, subject to changes resulting from normal year-end
audit adjustments and the absence of footnotes required by GAAP.”
     (c) Section 6.02(f) of the Credit Agreement is hereby amended to read in
full as follows:
     “(f) Excess Cash Flow. Commencing with the fiscal year ending October 31,
2007, a certificate of the chief financial officer of Holdings containing
information regarding the calculation of the amount, if any, required to be
prepaid by the Borrower under Section 2.09(b)(ii) in respect of Excess Cash Flow
for such fiscal year. Such certificate shall be due (i) for the fiscal year
ending October 31, 2007, on or before August 10, 2008 and (ii) within 100 days
after the end of each fiscal year of Holdings thereafter.”

- 3 -



--------------------------------------------------------------------------------



 



     Section 2.04 General Amendment. The Credit Agreement is hereby amended by
replacing Schedule I to the Credit Agreement with the text of Schedule I hereto.
ARTICLE III
CONDITIONS TO EFFECTIVENESS
     Section 3.01 Conditions to Effectiveness of this Second Amendment. This
Second Amendment, and each of the amendments contained herein, shall become
effective on the date (the “Second Amendment Effective Date”) when each of the
following conditions precedent have been fulfilled (or waived) to the reasonable
satisfaction of the Administrative Agent:
     (a) Execution and Delivery of this Second Amendment. The Administrative
Agent shall have received counterparts of this Second Amendment duly executed by
Holdings, the Borrower and the Administrative Agent and duly consented to by the
Required Lenders.
     (b) Acknowledgement. The Administrative Agent shall have received
counterparts of an Acknowledgement and Agreement, substantially in the form of
Exhibit A hereto, duly executed by each of the Persons (other than Holdings and
the Borrower) who are or are required by the Finance Documents to be Loan
Parties.
     (c) Payment of Fees. All costs, fees and expenses due to the Administrative
Agent and the Lenders on or before the Second Amendment Effective Date pursuant
to the Finance Documents shall have been paid, including, without limitation,
the Second Amendment Fee.
     (d) Counsel Fees. Fried, Frank, Harris, Shriver & Jacobson LLP (“Fried
Frank”) shall have received full payment from the Borrower of the fees and
expenses of Fried Frank described in Section 6.07 of this Second Amendment which
are billed through the Second Amendment Effective Date.
     (e) Amendment Fee. The Borrower shall have paid to the Administrative Agent
for the account of each Consenting Lender a non-refundable and fully earned fee
(the “Second Amendment Fee”) equal to 0.250% of each such Consenting Lender’s
aggregate Revolving Commitment and the outstanding principal amount of its Term
B Loans, in each case as of the Second Amendment Effective Date.
     (f) Other. The Administrative Agent shall have received such other
documents, instruments, agreements or information as may be reasonably requested
by the Administrative Agent. All corporate and legal proceedings and all
instruments and agreements relating to the transactions contemplated by this
Second Amendment or in any other document delivered in connection herewith shall
be reasonably satisfactory in form and substance to the Administrative Agent and
Fried Frank, and the Administrative Agent shall have received all information
and copies of all documents and papers, including records of corporate
proceedings, governmental approvals, good standing certificates and bring-down
telegrams, if any, which the Administrative Agent may reasonably have requested,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities. The documents referred to in this Section 3.01(f)
shall be delivered to the Administrative Agent no later than the Second
Amendment Effective Date.

- 4 -



--------------------------------------------------------------------------------



 



     Section 3.02 Effects of this Second Amendment.
     (a) Once the Second Amendment Effective Date has occurred, the Credit
Agreement will be automatically amended retroactive to, and as of, the date of
this Second Amendment to reflect the amendments thereto provided for in this
Second Amendment. Once the Second Amendment Effective date has occurred, then on
and after the Second Amendment Effective Date, the rights and obligations of the
parties to the Credit Agreement shall be governed by the Credit Agreement, as
amended by this Second Amendment. Once the Second Amendment Effective Date has
occurred, all references to the Credit Agreement in any document, instrument,
agreement or writing shall be deemed to refer to the Credit Agreement as amended
by this Second Amendment.
     (b) Other than as specifically provided herein, this Second Amendment shall
not operate as a waiver or amendment of any right, power or privilege of the
Administrative Agent or any Lender under the Credit Agreement or any other
Finance Document or of any other term or condition of the Credit Agreement or
any other Finance Document, nor shall the entering into of this Second Amendment
preclude the Administrative Agent and/or any Lender from refusing to enter into
any further waivers or amendments with respect thereto. This Second Amendment is
not intended by any of the parties hereto to be interpreted as a course of
dealing which would in any way impair the rights or remedies of the
Administrative Agent or any Lender except as expressly stated herein, and no
Lender shall have any obligation to extend credit to the Borrower other than
pursuant to the strict terms of the Credit Agreement and the other Finance
Documents, as amended or supplemented to date (including by means of this Second
Amendment).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.01 Representations and Warranties. In order to induce the
Required Lenders to consent to the amendments contained herein, each of Holdings
and the Borrower represents and warrants as set forth below:
     (a) After giving effect to this Second Amendment, the Credit Agreement, as
amended, does not impair the validity, effectiveness or priority of the Liens
granted pursuant to the Collateral Documents, and such Liens continue unimpaired
with the same priority to secure repayment of all Finance Obligations, whether
heretofore or hereafter incurred. The position of the Lenders with respect to
such Liens, the Collateral in which a security interest was granted pursuant to
the Collateral Documents and the ability of the Administrative Agent to realize
upon such Liens pursuant to the terms of the Collateral Documents have not been
adversely affected in any material respect by the amendments to the Credit
Agreement effected pursuant to this Second Amendment or by the execution,
delivery, performance or effectiveness of this Second Amendment.

- 5 -



--------------------------------------------------------------------------------



 



     (b) Each of Holdings and the Borrower reaffirms as of the date hereof and
the Second Amendment Effective Date its covenants and agreements contained in
the Credit Agreement and each Collateral Document and other Finance Document to
which it is a party, including, in each case, as such covenants and agreements
may be modified by this Second Amendment on the Second Amendment Effective Date.
Each of Holdings and the Borrower further confirms that each Collateral Document
and other Finance Document to which it is a party is, and shall continue to be,
in full force and effect, and the same are hereby ratified, approved and
confirmed in all respects, except as the Credit Agreement may be amended by this
Second Amendment.
     (c) Immediately after giving effect to this Second Amendment, the
representations and warranties set forth in Article V of the Credit Agreement
(as so amended) and each other Finance Document are, in each case, true and
correct in all material respects (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).
     (d) This Second Amendment constitutes the legal, valid and binding
obligation of each of Holdings and the Borrower enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
     (e) The parties signatory to the Acknowledgment and Agreement delivered
pursuant to Section 3.01(b) of this Second Amendment constitute all of the
Persons who (together with Holdings and the Borrower) are or are required under
the terms of the Finance Documents to be Loan Parties.
     (f) The written statements and information contained in this Second
Amendment and the other documents, certificates and statements furnished or made
to the Administrative Agent and the Lenders on or prior to the Second Amendment
Effective Date by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Second Amendment, including without limitation
the description set forth on Schedule I hereto, taken as a whole, do not, as of
the Second Amendment Effective Date, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading.
     (g) Each of Holdings and the Borrower has all requisite corporate power and
authority to enter into this Second Amendment and to carry out the transactions
contemplated by, and perform its obligations under, this Second Amendment and
the Credit Agreement as amended by this Second Amendment.
     (h) As of the Second Amendment Effective Date (and giving effect to this
Second Amendment), no event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Second Amendment or
the Credit Agreement as amended by this Second Amendment that would constitute
an Event of Default or a Default.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE V
WAIVER
     Section 5.01 Waiver Subject to the terms and conditions hereof and
compliance by Holdings and the Borrower with their respective obligations
hereunder and under the Credit Agreement as amended hereby, and in reliance on
the representations and warranties of Holdings and the Borrower set forth
herein, the Lenders agree that no Default or Event of Default that may have
arisen under the Credit Agreement by virtue of the failure to deliver accurate
financial statements or related certifications for the Affected Quarters prior
to the delivery of the Restated Financials shall constitute a Default or an
Event of
Default under the Credit Agreement, and any such Default or Event of Default
shall for all purposes of the Loan Documents be waived as of the Second
Amendment Effective Date.
ARTICLE VI
MISCELLANEOUS
     Section 6.01 Headings. The various headings of this Second Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Second Amendment or any provisions hereof.
     Section 6.02 Execution in Counterparts. This Second Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. A counterpart hereof executed and delivered by facsimile or
pdf or other similar electronic transmission shall be effective as an original.
     Section 6.03 Successors and Assigns. This Second Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     Section 6.04 Governing Law.
     (a) THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.
     (b) Any legal action or proceeding with respect to this Second Amendment
may be brought in the courts of the State of New York in New York County, or of
the United States for the Southern District of New York, and, by execution and
delivery of this Second Amendment, each of Holdings and the Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of such courts. Each of Holdings
and the Borrower irrevocably waives, to the fullest extent permitted by Law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such court and any claim that any such proceeding
brought in any such court has been brought in an inconvenient forum.

- 7 -



--------------------------------------------------------------------------------



 



     Section 6.05 Waiver of Right to Trial by Jury. EACH PARTY TO THIS SECOND
AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR UNDER ANY OTHER FINANCE
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS SECOND AMENDMENT OR
ANY OTHER FINANCE DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS SECOND AMENDMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
     Section 6.06 Entire Agreement. This Second Amendment constitutes the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersedes any prior agreements, written or oral, with respect thereto.
     Section 6.07 Fees and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, delivery and enforcement of this Second
Amendment and the other documents and instruments referred to herein or
contemplated hereby, including, but not limited to, the fees and disbursements
of Fried Frank, counsel to the Administrative Agent.
     Section 6.08 Finance Document Pursuant to Credit Agreement. This Second
Amendment is a Finance Document executed pursuant to the Credit Agreement and
shall be construed, administered and applied in accordance with all of the terms
and provisions of the Credit Agreement (and, following the date hereof, the
Credit Agreement, as amended hereby).
[Signature Pages Follow]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the signatories hereto have caused this Second
Amendment to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

          HOLDINGS: VERIFONE INTERMEDIATE HOLDINGS, INC.
      By:        /s/ Douglas G. Bergone         Name:   Douglas G. Bergeron     
  Title:   Chief Executive Officer      BORROWER: VERIFONE, INC.
      By:        /s/ Douglas G. Bergeron         Name:   Douglas G. Bergeron   
    Title:   Chief Executive Officer     

S-1



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as
            Administrative Agent
      By:        /s/ Sharon Bazbaz         Name:   Sharon Bazbaz        Title:  
Vice President   

S-2



--------------------------------------------------------------------------------



 



Lender Signature Page to the Second Amendment to Credit Agreement

     
 
   
REQUIRED LENDERS:
  SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF APRIL 28, 2008 TO THE
CREDIT AGREEMENT DATED AS OF OCTOBER 31, 2006 AND AMENDED AS OF JANUARY 25, 2008
AMONG VERIFONE INTERMEDIATE HOLDINGS, INC., VERIFONE, INC., THE LENDERS PARTY
THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, AN L/C ISSUER AND
SWING LINE LENDER, BANK LEUMI USA AND WELLS FARGO BANK, N.A., AS
CO-DOCUMENTATION AGENTS, AND LEHMAN COMMERCIAL PAPER INC., AS SYNDICATION AGENT
 
   
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, for and on behalf of the
Required Lenders who have consented hereto as provided in Section 10.01 of the
Credit Agreement

                  By:     /s/ Sharon Bazbaz         Name:   Sharon Bazbaz       
Title:   Vice President   

S-3



--------------------------------------------------------------------------------



 



         

SCHEDULE I
Description of Earnings Restatements
          In December 2007, the Company announced that it would be required to
restate its unaudited interim financial statements for its interim periods ended
January 31, 2007, April 30, 2007 and July 31, 2007. These restatements were
required due to the discovery of accounting errors primarily related to the
Company’s valuation of in-transit inventory and allocation of manufacturing and
distribution overhead to inventory. Each of these errors also affected the
Company’s reported cost of net revenues and consequently the Company’s reported
gross profit, total operating income and net income.
          The errors resulting in the largest portion of the adjustment related
to the Company’s valuation of in-transit inventory. These errors were made by
employees in the Company’s supply chain accounting organization in Rocklin,
California. Starting in the second quarter of 2007, the Company’s reported
inventories included significantly more in-transit inventory than had been
reflected in the Company’s consolidated balance sheet at previous quarter ends.
This in-transit inventory was intended to reflect the value of inventory that
was in the process of being shipped from one of the Company’s business units to
another of the Company’s business unit, but that had not yet been physically
received by the second business unit. Most of the in-transit inventory included
in the Company’s total inventory reported at April 30 and July 31, 2007
purportedly reflected shipments from the Company’s international headquarters in
Singapore to its main distribution center in California and from the Company’s
Tel Aviv manufacturing facility to its Singapore international headquarters and
to the Company’s main distribution center in California.
          The second principal group of errors related to the application of
manufacturing and distribution overhead to inventory. The adjustments arising
from these errors primarily affected the first quarter of fiscal 2007, and to a
lesser extent, affected the third quarter of fiscal 2007. During each of these
periods, the amount of overhead allocated to inventory in certain of the
Company’s locations was overstated, increasing inventory and decreasing reported
cost of net revenues.
          The Company’s supply chain accounting organization identified certain
of these issues while preparing for the annual audit and notified senior
management of the concerns. The Company’s management investigated these issues
and apprised its independent accounting firm and the Company’s audit committee
of these issues in the several days leading up to the Company’s December 3, 2007
announcement of the anticipated restatement.
          The Company announced, on December 3, 2007, that it anticipated that
the restatement would result in a reduction in reported inventories that
amounted to approximately $29.7 million at July 31, 2007 and reductions to
previously reported pre-tax income aggregating approximately $29.7 million for
the interim periods through July 31, 2007, including other unrelated errors
detected in the normal course that had not been corrected because the Company
believed that individually and in the aggregate such errors were not material to
the Company’s consolidated financial statements. The Company also announced that
there could be no assurance that additional errors requiring correction would
not be uncovered in the course of the restatement process.

 



--------------------------------------------------------------------------------



 



- 2 -
          Following the December 3 announcement, the Company’s audit committee
began working with its independent counsel, Simpson Thacher & Bartlett LLP, and
forensic accountants, Navigant LLC, to investigate the events leading to the
required restatement. The Company announced the completion of the independent
investigation on April 2, 2008. The investigation determined that incorrect
manual journal and elimination entries were made with respect to certain
inventory-related matters, that existing policies with respect to manual journal
entries were not followed, and that insufficient review processes and controls
were in place to identify and correct the erroneous manual journal and
elimination entries in a timely manner. As a result of the investigation, the
Company’s management concluded that the Company did not maintain effective
internal control over financial reporting, and has directed that remedial
measures be taken. These measures include: implementation of a more stringent
voucher approval process for manual journal entries; implementation of enhanced
information technology/enterprise resource planning systems; additional
centralized staffing with individuals having sufficient knowledge and experience
in cost accounting and other GAAP principles; enhanced segregation of duties
between the financial planning and the accounting and control functions;
improvement in governance and compliance functions; and personnel actions,
including termination of the Company’s supply chain controller, enhanced
supervision and other actions.
          Subject to completion of the restatements and review by the Company’s
auditors, the restatements are expected to have the following effects:
previously reported inventories will be reduced by approximately $13.3 million,
$23.9 million and $40.6 million as compared to originally reported amounts at
January 31, 2007, April 30, 2007, and July 31, 2007; and previously reported
operating income will be decreased by approximately $12.5 million, $9.8 million,
and $14.7 million as compared to originally reported amounts for the three
months ending January 31, 2007, April 30, 2007, and July 31, 2007. The aggregate
decrease in operating income for the nine months ended July 31, 2007, of
approximately $36.9 million, as determined through the audit committee
investigation, represents an increase of approximately $7.2 million compared to
the original estimate of approximately $29.7 million reported on December 3,
2007. The foregoing amounts are preliminary and are subject to revision
following completion of the restatement and the related review and audit.
          The Company announced on April 2, 2008 that it was then targeting to
file its amended and restated quarterly reports on Form 10-Q/A for the quarters
ended January 31, 2007, April 30, 2007, and July 31, 2007, its annual report on
Form 10-K for the year ended October 31, 2007 and its quarterly report on Form
10-Q for the quarter ended on January 31, 2008 on or about April 30, 2008.
Because of the rigorous processes that are required for the restatement and the
related review and audit and the number of periods required to be reported, the
Company cannot be certain how much time will ultimately be required to complete
the restatement process or even whether the Company will be able to file these
reports by April 30, 2008 and there remains a substantial risk that additional
time will be required.

Schedule I



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGEMENT AND AGREEMENT
          Each Loan Party listed below hereby acknowledges that it has reviewed
the Second Amendment to the Credit Agreement to which this Acknowledgement and
Agreement is attached as an exhibit (the “Second Amendment”) and hereby consents
to the execution, delivery and performance thereof by each of Holdings and the
Borrower. Each Loan Party hereby confirms its obligation under each Finance
Document to which it is a party and agrees that, after giving effect to the
Second Amendment, neither the modification of the Credit Agreement or any other
Finance Document effected pursuant to the Second Amendment, nor the execution,
delivery, performance or effectiveness of the Second Amendment or any other
Finance Document impairs the validity or effectiveness of any Finance Document
to which it is a party or impairs the validity, effectiveness or priority of the
Liens granted pursuant to any other Finance Document to which it is a party or
by which it is otherwise bound. Each Loan Party hereby further agrees that the
Liens created pursuant to the Finance Documents continue unimpaired with the
same enforceability and priority to secure repayment of all Loans and other
obligations arising thereunder, whether heretofore or hereafter incurred. Under
the foregoing circumstances, the position of the Administrative Agent and the
Lenders with respect to such Liens, the Collateral in which a security interest
was granted pursuant to the Finance Documents, and the ability of the
Administrative Agent to enforce the provisions of the Finance Documents and to
realize upon such Liens pursuant to the terms of the Finance Documents, have not
been adversely affected in any material respect by the amendments to the Credit
Agreement effected pursuant to the Second Amendment, the amendment or
modification of any other Finance Document effected pursuant to the Second
Amendment or the execution, delivery, performance or effectiveness of the Second
Amendment.

            VERIFONE HOLDINGS, INC.
      By:                 Name:   Douglas G. Bergeron        Title:   Chief
Executive Officer     

 